Citation Nr: 1125310	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-32 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for tinea versicolor

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for GERD.

5.  Entitlement to an increased evaluation for service-connected hypertension, currently evaluated as 0 percent disabling (noncompensable).

6.  Entitlement to an initial rating greater than 10 percent for pseudofolliculitis barbae (PFB).

7.  Entitlement to an effective date earlier than May 15, 2006, for the award of service connection for PFB.
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a statement received in October 2006, the Veteran revoked his Power of Attorney in favor of the Texas Veterans Commission.  See 38 C.F.R. § 20.607.  At this point, the Veteran has elected to proceed pro se.

In a decision dated August 2008, the Board denied the Veteran's application to reopen claims of entitlement to service connection for tinea versicolor and GERD.  The Board also denied the claim for an increased rating for hypertension.  The claims involving service-connected PFB were not before the Board for appellate consideration.  The Veteran appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated January 2011, the Court vacated the Board's August 2008 decision and remanded the issues to the Board for consideration of additional issues.

The issues of entitlement to service connection for tinea versicolor, entitlement to service connection for GERD, entitlement to an increased (compensable) evaluation for service-connected hypertension, entitlement to an initial rating greater than 10 percent for PFB and entitlement to an effective date earlier than May 15, 2006, for the award of service connection for PFB are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed decision, dated in March 2004, the RO denied claims for service connection for tinea versicolor, and GERD on the basis of no current disability demonstrated by the record.

2.  The evidence received since the RO's March 2004 decision, which denied service connection for tinea versicolor and GERD, is new and material as it includes evidence of current disability which cures the previous evidentiary deficit.


CONCLUSIONS OF LAW

1.  The RO's March 2004 rating decision, which denied claims of entitlement to service connection for tinea versicolor and GERD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received since the RO's March 2004 decision, which denied claims for service connection for tinea versicolor and GERD; the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for tinea versicolor and GERD.  The RO has determined that the new and material standard applies to the claims as a result of prior final denials.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

In a March 2004 rating decision, the RO denied a claim for service connection for tinea versicolor on the basis of no current disability.  With respect to the GERD claim, the RO provided a confusing analysis of the issue.  After acknowledging postservice treatment for gastrointestinal symptoms beginning in 1998 which included chronic gastritis and an October 2003 VA clinical record noting a diagnosis of GERD, the RO denied the claim on the basis that "the medical evidence of record fails to show the current diagnosis for this condition, the extent to which it may be disabling, and whether it is related to an in-service condition."

Important for this decision, the January 2011 Court Memorandum decision construed the RO's somewhat puzzling analysis in the March 2004 rating decision as denying the claim of service connection for GERD on the basis of no current disability.  Thus, the Board must review the application to reopen under the standard set forth by the Court.  See Exxon Corp. v. United States, 931 F.3d 874, 877 (Fed. Cir. 1991) (noting that the law of the case doctrine requires a trial court to follow the rulings of an appellate court but does not constrain the trial court with respect to issues not actually considered by the appellate court).

By letter dated April 27, 2004, the Veteran was provided notice of the March 2004 rating decision and his appellate rights.  The Veteran filed a timely notice of disagreement as to both issues in June 2004, and was furnished a Statement of the Case in July 2004.  However, the Veteran did not timely perfect an appeal so that the RO's decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In July 2005, the Veteran filed to reopen the claims, which he characterized as claims for a skin condition, and acid reflux.  In February 2006, the RO denied the claims.

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

The Board notes that service connection is currently in effect for disabilities that include PFB, which is a skin disorder involving the facial area.

The evidence of record in March 2004 included the Veteran's service treatment records (STRs) which showed that, beginning in 1989, he received treatment for PFB.  Between July and September of 1990, he was treated several times for gastroenteritis, and one report stated that it was probably ETOH (alcohol) induced.  In March 1992, and June 1993, the Veteran was noted to have tinea versicolor.  An examination report, dated in November 1993, noted tinea versicolor, and showed that his abdomen was clinically evaluated as normal.

As for the post-service medical evidence, it consisted of VA and non-VA reports, dated between 1994 and 2004.  This evidence showed that, beginning in 1998, the Veteran received treatment for symptoms that included abdominal and epigastric pain.  His diagnoses included acute dyspepsia and chronic active gastritis.  VA reports showed that in 2001, the Veteran was treated for upper gastrointestinal bleed, and helicobacter gastritis.  He was noted to have a history of peptic ulcer disease.  In September 2003, the Veteran was noted to have GERD.  

Evidence received since the March 2004 decision includes VA and non-VA medical reports dated between 2001 and 2008.  VA clinical records show that, in June 2001, the Veteran sought treatment for a fungal rash involving his face, arm and upper chest.  He requested anti-fungal medications and reported a "long hx" of tinea versicolor.  The private treatment reports show that, in 2005, the Veteran was treated for skin symptoms, with notations of acne, pseudofolliculitis barbae, and tinea versicolor.  In 2006, he was treated for tinea versicolor, dermatitis, and pseudofolliculitis barbae.  The 2006 report states, "[t]he patient has stated that he has had these conditions previously."  The VA reports indicate that in 2005, the Veteran complained of a rash, and he was provided with a shampoo for "tinea rash."  Reports dated in 2006 note tinea versicolor, and GERD.  A VA skin examination report, dated in December 2006, contained diagnoses of tinea versicolor, acne keloidosis, and PFB.  At that time, the Veteran reported recurrences of tinea versicolor infections during summer months.

Overall, the Board finds that the evidence received since the RO's March 2004 decision, which denied service connection for tinea versicolor, and GERD, is new and material as it includes evidence of current disability which cures the previous evidentiary deficit.  To this extent only, the claims are reopened.

As addressed in the remand following this decision, the Board defers adjudication of these claims on the merits pending additional adjudicatory actions.




ORDER

New and material evidence having presented to reopen a claim of entitlement to service connection for tinea versicolor, the claim is reopened; to this extent only, the appeal is granted.

New and material evidence having presented to reopen a claim of entitlement to service connection for GERD, the claim is reopened; to this extent only, the appeal is granted.


REMAND

In May 2011, the Veteran submitted additional, relevant and previously unconsidered treatment records in support of his claims on appeal.  As the Veteran has not waived RO consideration of this evidence in the first instance, the case must be remanded on due process grounds.  38 C.F.R. § 20.1304.

The Board further notes that, with respect to the claims of service connection for tinea versicolor and GERD, RO readjudication of the claims is necessary as the RO has yet to consider the claim on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010)

With respect to the tinea versicolor claim, the Board notes that the Veteran's STRs report tinea versicolor in March 1992, June 1993 and November 1993.  Postservice, a June 2001 VA clinical record of treatment for tinea versicolor noted the Veteran's report of a "long history" of such disorder.  He later reported recurrences which occur near the summer months.  

In January 2011, the Court cited DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 31st Ed. (2007) for defining tinea versicolor as "a common, chronic, usually symptomless disorder, characterized by macular patches of various sizes and shapes, with colors from white in pigmented skin to tan or brown in pale skin ..." (emphasis added).

On this evidentiary record, the Board finds that medical opinion is necessary to decide whether the Veteran's currently diagnosed tinea versicolor first manifested in service and/or is causally related to service.

With respect to the hypertension claim, the Veteran recently submitted copies of a June 2009 electrocardiogram (EKG) reflecting abnormal findings of sinus tachycardia and premature ventricular contractions.  Notably, the January 2008 VA Compensation and Pension examiner intended to perform an echocardiogram which was never associated with the claims folder.  

The criteria of Diagnostic Code (DC) 7101, which evaluates hypertensive vascular disease (hypertension and isolated systolic hypertension), allows for a separate rating for hypertensive heart disease under DC 7007.  See 38 C.F.R. § 4.104, DC 7101, Note 3.  On this record, the Board requires medical opinion as to whether the Veteran manifests hypertensive heart disease and, if so, examination results would be necessary to assess the Veteran's workload capacity in terms of metabolic equivalents (METs).  See 38 C.F.R. § 4.104, DC 7007.

In a rating decision dated January 2007, the RO awarded service connection for PFB, and assigned an initial 10 percent rating effective May 15, 2006.  In a written statement received in February 2007, the Veteran filed a notice of disagreement with respect to the initial rating and effective date of award assigned which initiated an appeal to the Board.  See 38 C.F.R. §§ 20.201, 20.302.  The RO has not had the opportunity to issue a Statement of the Case on this issue, which would allow the Veteran to perfect his appeal to the Board if he so desires.  This issue, therefore, is remanded on due process grounds.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's clinical records of VA treatment since October 2007, including results from an echocardiogram promised during the January 2008 VA Compensation and Pension examination.  If an echocardiogram is not available, the RO should confirm for the record that such a test was not performed.

2.  Upon receipt of any additional records, forward the Veteran's claims folder to an appropriate VA examiner for opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed tinea versicolor first manifested in service (as demonstrated by STRs dated March 1992, June 1993 and November 1993) and/or is causally related to service?

In so doing, the examiner is requested to consider the Veteran's report of recurrences tinea versicolor during summer months.  A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so. 

3.  Arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his hypertension.  The claims folder should be provided to the examiner prior to examination.  The examiner should be requested to perform any and all tests necessary and the results should be included in the examination report.  Following examination, the examiner should provide the following assessments:

    a) the current blood pressure readings; and

b) opinion as to whether the Veteran manifests hypertensive heart disease and, if so, an evaluation of impairment due to hypertensive heart disease measured in terms of METs and measurement of left ventricular function by echocardiogram.

4.  Send the Veteran a Statement of the Case on the issues of entitlement to an initial rating greater than 10 percent for PFB and entitlement to an effective date earlier than May 15, 2006 for the award of service connection for PFB.  Advise the Veteran that a timely substantive appeal will be necessary to perfect the appeal to the Board.

5.  Thereafter, readjudicate the claims on appeal.  In so doing, the RO should consider the applicability of DC 7007.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


